Title: General Orders, 25 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 25th 1776
Parole Virginia.Countersign Norfolk


It being a matter of too much importance, to intrust the Wounds and Lives of Officers, and Soldiers, to unskilful Surgeons; The General requests the Director General, and the Surgeons of the Hospital, taking also to their assistance, such Regimental Surgeons, as upon examination they approve of; will sit and examine, the Surgeons, & Mates, of the whole Army, and give Certificates to those who are found qualified to discharge the Duties of their Office, in Order that they may receive Commissions—Gentlemen of candour, and knowledge, in their profession, will see the utility of this measure, and approve of it; none but those who are conscious of their inability will decline the examination.
The Surgeon of every Regiment, is immediately to report, to the Director General of the Hospital, in what manner he, and his mate, are at present furnished with Instruments, Medicines, Bandages &c. that the true State and Condition, may be known. The first Court of examination, will sit on Tuesday next, at the convalescent Hospital, in Cambridge, at eleven in the forenoon,

 at which all the Surgeons and their Mates, of Genl Sullivans Brigade are to attend.
